Citation Nr: 0901484	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-16 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a skeletal 
condition due to concaved chest.

2.  Entitlement to service connection for a heart condition 
due to concaved chest.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1969 to 
September 1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision.  The 
veteran filed a notice of disagreement (NOD) in November 
2005, and the RO issued a statement of the case (SOC) in 
April 2006.  The veteran filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) in May 2006.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The chest, heart, and spine and other musculoskeletal 
systems were normal on examination on pre-induction and the 
veteran was found qualified for service, reflecting that no 
conditions were "noted" at the time of entry into service.

3.  There is no competent medical evidence showing that the 
veteran has, or ever had a concaved chest.

4.  There is no competent medical evidence showing that the 
veteran has a current skeletal or heart disability.


CONCLUSION OF LAW

1.  The criteria for service connection for a skeletal 
condition due to concaved chest are not met.  38 U.S.C.A. §§ 
1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309(a) 
(2008).

2.  The criteria for service connection for a heart condition 
due to concaved chest are not met.  38 U.S.C.A. §§ 1110, 
1111, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the RO sent correspondence in a May 2005 pre-
rating notice letter, the September 2005 rating decision; a 
statement of the case in April 2006; and a post-rating notice 
letter in May 2006.  The above documents discussed specific 
types of evidence, the applicable legal requirements, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions. VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that even if there is any defect with regard to 
the timing or content of any of the notices sent prior to the 
RO's initial adjudication, that defect is harmless because of 
the thorough and informative notices provided throughout the 
adjudication.

To the extent it may be argued there is a presumption of 
prejudice due to the content error in failing to provide pre-
rating notice of the criteria to substantiate a claim for 
service connection based on aggravation of pre-existing 
disability, any prejudice has been rebutted: (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, it is reasonable to expect he understands from the 
notice provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007),

Specifically, the veteran submitted personal statements 
showing he had clear knowledge of the what evidence and 
information he needed to provide to substantiate his claims 
for service connection on the basis of aggravation of a pre-
existing condition.  In this regard, in a November 2005 
statement, the veteran specifically contends that he had a 
preexisting condition, and refers to the Veterans Benefits 
Manual and the presumption of soundness when articulating 
that lifting heavy artillery shells during his Vietnam War 
service has weakened his concaved chest causing poor posture.  

Additionally, in light of the above, it is reasonable to 
expect he understands from the April 2006 SOC what was needed 
to substantiate his claims for service connection, on a 
direct or pre-existing basis.  Furthermore, neither the 
veteran nor his representative have indicated that any 
additional private or VA medical evidence remains 
outstanding.  In fact, despite being advised that to 
establish service connection for a claimed disability, he 
must show that he has such disability (see May 2005 and May 
2006 VCAA notice letters), the veteran has not submitted any 
evidence of a current diagnosis of concaved chest, skeletal 
problems or heart problems related to service.  Moreover, in 
April 2006, the veteran submitted a written correspondence 
indicating that he had no further information or evidence to 
submit in support of his claim.  

Since the veteran had a meaningful opportunity to participate 
in the adjudication process, there has been no prejudice to 
the veteran, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); cf. Locklear 
v. Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
Thus, VA satisfied its duty to notify the appellant.

While the veteran was not provided information regarding 
disability ratings and effective dates until a May 2006 
notice letter, on these facts, such omission is not shown to 
prejudice the veteran.  As the Board's decision herein denies 
each of the claims for service connection on appeal, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
veteran under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the veteran's service 
treatment records, VA medical records, and private medical 
records. Also of record and considered in connection with the 
appeal are various written statements provided by the veteran 
as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation during service of a 
pre-existing condition beyond its natural progression.  38 
U.S.C.A. § 1131 (West 2002 and Supp. 2008)); 38 C.F.R. 
§§ 3.303, 3.306 (2008).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service. 38 C.F.R. 
§ 3.303(d).

If a disease included among certain chronic diseases, to 
include arthritis or cardiovascular disease, becomes manifest 
to a degree of 10 percent within one year of separation from 
active service, then the disease it is presumed to have been 
incurred during active service, even though there is no 
evidence of such disease during service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309.

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002 & Supp. 2008).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id. See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Generally, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.306(a) (2008).  The underlying disorder, as opposed to the 
symptoms, must be shown to have worsened in order to find 
aggravation.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  Accordingly, "a lasting worsening of the condition" 
- that is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
Routen v. Brown, 10 Vet. App. 183, 189 (1997).

Considering each claim on appeal in light of the above-noted 
legal authority, the Board finds that the record does not 
provide a basis for establishing service connection, on a 
direct or pre-existing basis, for any of the claimed 
disabilities.

The veteran claims that he has skeletal problems and heart 
problems in relation to a pre-existing concaved chest, which 
was aggravated during his service in Vietnam  from lifting 
heavy artillery shells.  He furthers that these duties 
weakened his concaved chest causing poor posture.  

The service treatment records are negative for complaints, 
treatment or diagnoses of a concaved chest, skeletal, and 
heart problems, during the veteran's period of active 
service.  The veteran's September 1968 pre-induction medical 
examination report shows that the veteran's lungs and chest, 
heart, and spine and other musculoskeletal were evaluated as 
clinically normal.  There is no indication that the veteran 
had a hollow or depressed surface pertaining to his chest.  
The veteran was found qualified for service.  Furthermore, 
the veteran's contemporaneous self-report of medical history 
is negative for any report that the veteran had a concaved 
chest and the veteran denied pain or pressure in the chest. 
As no pre-existing disability was noted at service entrance, 
the presumption of soundness applies.

The veteran's September 1970 separation examination report 
reflects that a chest x-ray was negative, and his lungs and 
chest, heart, and spine and other musculoskeletal were 
evaluated as clinically normal.  

A January 1972 enlistment report of medical examination for 
the National Guard notes that the veteran's lungs and chest, 
and spine and other musculoskeletal were evaluated as 
clinically normal.  The veteran heart was evaluated as 
abnormal with a notation of a grade II/VI functional systolic 
ejection.  However, subsequent reports of medical 
examination, to include October 1975, June 1980, and July 
1984 reports, reflect all normal findings, with no 
indications of a grade II/VI functional systolic ejection.  
Furthermore, medical records from the National Guard are 
negative for a concaved chest or skeletal problems, to 
include any associated with a concaved chest.  The veteran's 
reports of medical history are also negative for any 
suggestion that the veteran had a concaved chest, heart or 
skeletal problems.   Moreover, in an April 2003 medical 
review, the veteran noted he had current medical problems, 
and explained that these consisted of "VA disability" for 
sensory neural hearing loss, high cholesterol, a congenital 
deformity of "buntonette" and hammer toed right foot, and 
plantar fibroma at medial arch of the left foot.  He 
additionally noted that he took aspirin to prevent blood 
clots.  However, he never indicated that he has a concaved 
chest, heart or skeletal conditions.

A March 2003 chest x-ray summary notes minimal scoliosis of 
the thoracic spine

VA outpatient treatment records from March 2003 to February 
2005 reflect that the veteran complained of low back pain; 
however, no spine disability was diagnosed

A March 2003 VA outpatient treatment record reflects that the 
veteran stated he was a mail handler who bicycles, and runs 
10K races on a regular basis.  It was noted that the veteran 
was wearing a lumbosacral corset for intermittent back pain 
and orthotics for a halux valgus which seemed to ameliorate 
his musculoskeletal complaints completely.  The record was 
negative for findings of a concaved chest, and cardiovascular 
and musculoskeletal evaluation reflected normal findings.  
The assessment was chronic low back pain, improved.  

An October 2003 VA radiology report, consisting of review of 
5 series of lumbosacral spine x-rays, reflects findings that 
except for very mild idiopathic dextroscoliosis of the lumbar 
spine, there as no apparent bony or joint structure 
abnormality noted.  The vertebral bodies, appendages, and 
intervertebral spaces were normally maintained.  The VA 
radiologist's impression was a radiographically normal 
lumbosacral spine.  

An October 2003 VA Agent Orange registry examination report 
reflects that the veteran had no complaints pertaining to a 
concaved chest or heart problems.  On physical examination, 
the veteran's carriage, posture and gait were all normal, his 
heart had thrust, size, rhythm and sounds all normal, and his 
chest was symmetrical. Under clinical diagnosis, the VA 
physician noted that the veteran had a complaint of chronic 
low back pain, but noted that October 2003 lumbosacral spine 
x-rays were normal.  

An August 2004 VA stress test and stress echo imaging 
revealed normal findings.  

The Board finds that the medical evidence in this case fails 
to establish the veteran has a current concaved chest, 
skeletal and heart condition, and he has not presented, 
identified, or even alluded to the existence of any such 
evidence.

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. §§ 
1110, 1131.  Hence, where, as here, competent evidence does 
not establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claims for service 
connection for a skeletal condition due to concaved chest and 
for a heart condition due to concaved chest - must be denied 
because the first essential criterion for a grant of service 
connection- evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.  
The Board also points out that complaints of chronic low back 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Moreover, even if a March 2003 chest x-ray summary noting 
minimal scoliosis of the thoracic spine, and an October 2003 
radiology report noting very mild idiopathic dextroscoliosis 
of the lumbar spine, show that the veteran has a low spine 
condition, the Board notes that these findings in 2003 are 
more than 30 years after the veteran's discharge from active 
military service.  In addition, there is no competent medical 
evidence or opinion even suggesting a relationship between a 
low spine condition and his service, and neither the veteran 
nor his representative has presented, identified, or even 
alluded to the existence of any such evidence or opinion.  
Furthermore, the Board points out that despite the notations 
in the March 2003 and October 2003 records, the October 2003 
radiologist's impression was that the lumbar spine x-rays 
showed a radiographically normal lumbosacral spine.  
Significantly, moreover, VA outpatient records from October 
2003 to February 2005 are negative for a diagnosis of a low 
spine condition.  Therefore, service connection for a 
skeletal condition due to concaved chest is not warranted.

In addition to the medical evidence, the Board has considered 
the veteran's statements and his representative's written 
assertions; however, none of this evidence provides a basis 
for allowance of the claims.  Matters of diagnosis and 
etiology are within the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the veteran and his representative are not shown 
to be other than laypersons without the appropriate medical 
training and expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West , 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"). Hence, the lay assertions in this regard 
have no probative value.

In the absence of a diagnosed concaved chest, a skeletal 
condition or a heart condition, service connection is not 
warranted, be it on a direct basis or on the basis of 
aggravation of a pre-existing disorder.  Hence, the claims 
for service connection for a skeletal condition due to 
concaved chest and for a heart condition due to concaved 
chest, must be denied.  In reaching these conclusions, the 
Board has considered the benefit-of-the- doubt doctrine; 
however, in the absence of any competent evidence to support 
the claims, that doctrine is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53- 56 (1990).


ORDER


Service connection for a skeletal condition due to concaved 
chest is denied.

Service connection for a heart condition due to concaved 
chest is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


